DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The identification timing is defined in the as-filed specification at [0038] as the timing at which the target vehicle V1 is in the predetermined area R1/R. Claim 1 contradicts this by implying that the “identification timing” is set by some means at some other time. Applicant has not demonstrated possession of such a feature. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
“[S]et an identification timing at which a determination is made” is unclear because “set” implies that a determination will happen in the future, but “determination is made that” indicates that the determination has affirmatively been made in the present. Thus, the amendment renders unclear what time the “identification timing” refers to.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 16-17 are rejected under 35 U.S.C. 103 for being unpatentable over Muramatsu (JP2002334395) in view of Yang (CN 202929851).

	Regarding Claim 1, Muramatsu (JP2002334395) discloses a communication method (dispatching a taxi [0001]) for a vehicle dispatch system (taxi customer guide system [0001]) comprising a communication apparatus (management center 3 [0015], Fig. 3) configured to control communication between a first apparatus (taxi vehicle equipped with communication unit [0001], mobile phone module is in-vehicle device 11, mobile phone module 18 owned by the driver [0012], Fig. 2) and a second apparatus (requester [0001]), the first apparatus and the second apparatus being capable of information exchange with each other (i.e., taxi equipped with communication unit, transmit pickup instruction to taxi [0005], transmit scheduled arrival time to the requester [0005]), the communication apparatus including a processor (CPU 31 [0015]), the processor operating to:
	acquire a position of a boarding point for a user inputted by the user (latitude and longitude of vehicle dispatch requester is specified by the telephone number of the requester when the vehicle dispatch request is received [0018]) and a current position of a target vehicle (taxi equipped with GPS [0005]) to be dispatched to the user (specify a taxi located at a position closest to the position of the requester [0005]);
	set an identification timing at which a determination is made (when [0005]) that the target vehicle enters a range (taxi enters the requester area [0005]) of the predetermined distance (predetermined distance 500m [0014]) from the user's boarding point (centered on the position of the requester [0014]), 
generate target vehicle information (requester area entry signal [0015]; time from a point entering the notification range to the position of the vehicle dispatch requester 4 [0024]) at current position of the target vehicle (when the taxi vehicle 1 has entered the requester area [0014]), which is different from the boarding point (at a radial distance 500m from the requester [0014]), at the identification timing (when the taxi vehicle 1 has entered the requester area [0014]);
	and transmit the target vehicle information (transmitting the requester area entry signal to the management center 3 via the relay company 2 when the taxi vehicle 1 has entered the requester area [0014]) at the identification timing (when the taxi vehicle 1 has entered the requester area [0014]) to the second apparatus which is carried by a user (to the vehicle dispatch requester 4 [0015]).
	Muramatsu does not disclose, but Yang (CN 202929851) teaches generate target vehicle information using a captured image (collecting image information outside/inside of vehicle [0020]) captured by one or more cameras of the target vehicle (vehicle mounted terminal 1 comprises image acquisition module 12 [0020]) at current position of the target vehicle (in real-time [0020]);
second apparatus which is carried by a user (user terminal 3 is a mobile phone PDA [0018]), the second apparatus operating to display the received target vehicle information on a display (feed the image information to the user terminal 3 and the passenger can judge according to the situation [0020]).
One of ordinary skill in the art before the application was filed would have been motivated to modify Muramatsu to provide image information from the taxi to the passenger because Yang teaches that providing real-time image information of a position of a pick-up vehicle to the passenger improves the usability and convenience of the system for the passenger [0004].

	Regarding Claim 16, Muramatsu (JP2002334395)  discloses a vehicle dispatch system (dispatching a taxi, taxi customer guide system [0001]) comprising:
	a first apparatus (taxi vehicle equipped with communication unit [0001], mobile phone module is in-vehicle device 11, mobile phone module 18 owned by the driver [0012], Fig. 2) capable of information exchange with another apparatus (i.e., taxi equipped with communication unit, transmit pickup instruction to taxi [0005], transmit scheduled arrival time to the requester [0005]);
	and a communication apparatus (management center 3 [0015], Fig. 3) configured to control communication between the first apparatus and the second apparatus (transmitting the requester area entry signal to the management center 3 [0014] …to the requester 4 [0015]), the communication apparatus including a processor (CPU 31 [0015]).
	The remainder of Claim 16 is rejected on the grounds provided in Claim 1.

	Regarding Claim 17, Muramatsu (JP2002334395)  discloses a communication apparatus (management center 3 [0015], Fig. 3) comprising:
	a boarding point acquisition unit configured to acquire a position of a boarding point for a user inputted by the user (latitude and longitude of vehicle dispatch requester is specified by the telephone number of the requester when the vehicle dispatch request is received [0018]);
	a vehicle information acquisition unit configured to acquire a current position of a target vehicle (taxi equipped with GPS [0005]) to be dispatched to the user (specify a taxi located at a position closest to the position of the requester [0005]);
a target vehicle information generation unit configured to generate (transmitting the requester area entry signal to the management center 3 via the relay company 2) target vehicle information (requester area entry signal [0015]; time from a point entering the notification range to the position of the vehicle dispatch requester 4 [0024]) at current position of the target vehicle (when the taxi vehicle 1 has entered the requester area [0014]), which is different from the boarding point (at a radial distance 500m from the requester [0014]), at identification timing at which a determination is made that the target vehicle enters a range (when the taxi vehicle 1 has entered the requester area [0014]) of the predetermined distance from the user's boarding point (at a radial distance 500m from the requester [0014]); and 
a communication control unit configured to perform control so as to transmit the target vehicle information (transmitting the requester area entry signal to the management center 3 [0014]) at the identification timing (when the taxi vehicle 1 has entered the requester area [0014]) to a user terminal (to the vehicle dispatch requester 4 [0015]).
	The remainder of Claim 17 is rejected on the grounds provided in Claim 1.


Claim(s) 3-5, 7-8, 12, 14 are rejected under 35 U.S.C. 103 for being unpatentable over Muramatsu (JP2002334395) in view of Yang (CN 202929851) and Allen (GB 2 424 730).

	Regarding Claim 3, Muramatsu (JP2002334395)discloses the communication method according to claim 1, wherein the processor operates to generate the target vehicle information (requester area entry signal [0015]; time from a point entering the notification range to the position of the vehicle dispatch requester 4 [0024]) at the identification timing at which the determination is made that the current position of the target vehicle belongs to the predetermined area (when taxi enters the requester area [0005], at a radial distance 500m from the requester [0014]), wherein the predetermined area is a range to which a boarding point belongs (at a radial distance 500m from the requester [0014]).
Muramatsu does not disclose, but Allen (GB 2 424 730) teaches wherein the predetermined area is a range to which a passing point at an intersection closest to the point belongs (give images of a place at which you turn into a final road to get to the destination, second last road, Pp. 23 third paragraph).
One of ordinary skill in the art before the application was filed would have been motivated to modify Muramatsu based on the teachings of Allen because Allen teaches that enabling a user to view the surroundings of the vehicle near the destination helps the user understand where the car is and how it will maneuver to arrive at the destination location (Pp. 23 2nd through 5th paragraph). 

	Regarding Claim 4, Muramatsu (JP2002334395) discloses the communication method according to claim 1.
Muramatsu does not disclose, but Allen (GB 2 424 730) teaches wherein the processor operates to generate the target vehicle information at the identification timing at which a request for the target vehicle information is received from the user (selection means allowing user to select, then processing the signals and displaying the images corresponding to the selections, Pp. 23 fifth paragraph).
One of ordinary skill in the art before the application was filed would have been motivated to modify Muramatsu based on the teachings of Allen because Allen teaches that enabling a user to view the surroundings of the vehicle near the destination helps the user understand where the car is and how it will maneuver to arrive at the destination location (Pp. 23 2nd through 5th paragraph). 

	Regarding Claim 5, Muramatsu (JP2002334395)discloses the communication method according to claim 1.
Muramatsu does not disclose, but Allen (GB 2 424 730) teaches wherein the processor operates to generate the target vehicle information including the captured image in a traveling direction of the target vehicle (image taken in direction of road, Fig. a, under Fig. 21).
One of ordinary skill in the art before the application was filed would have been motivated to modify Muramatsu based on the teachings of Allen because Allen teaches that enabling a user to view the surroundings of the vehicle near the destination helps the user understand where the car is and how it will maneuver to arrive at the destination location (Pp. 23 2nd through 5th paragraph). 

	Regarding Claim 7, Muramatsu (JP2002334395) discloses the communication method according to claim 1.
Muramatsu does not disclose, but Allen (GB 2 424 730) teaches wherein when the target vehicle makes a stop in a vicinity of the boarding point, the processor operates to generate the target vehicle information including the captured image in a right or left direction in which the user boards and/or alights (image taken in right and left direction, Fig. a, under Fig. 21).
One of ordinary skill in the art before the application was filed would have been motivated to modify Muramatsu based on the teachings of Allen because Allen teaches that enabling a user to view the surroundings of the vehicle near the destination helps the user understand where the car is and how it will maneuver to arrive at the destination location (Pp. 23 2nd through 5th paragraph). 

	Regarding Claim 8, Muramatsu (JP2002334395) discloses the communication method according to claim 1.
Muramatsu does not disclose, but Allen (GB 2 424 730) teaches wherein the processor operates to:
	refer to facility information included in map information to search for a facility existing in a vicinity of the boarding point (retrieve landmark on route, Pp. 22 last paragraph);
	and generate the target vehicle information using the captured image in a direction in which the facility is located with respect to the target vehicle (images of landmarks, Pp. 10 paragraph 17).
One of ordinary skill in the art before the application was filed would have been motivated to modify Muramatsu based on the teachings of Allen because Allen teaches that enabling a user to view the surroundings of the vehicle near the destination helps the user understand where the car is and how it will maneuver to arrive at the destination location (Pp. 23 2nd through 5th paragraph). 

	Regarding Claim 12, Muramatsu (JP2002334395)discloses the communication method according to claim 1.
Muramatsu does not disclose, but Allen (GB 2 424 730) teaches wherein the processor operates to generate the target vehicle information including an imaging direction (three imaging directions, Fig. a, under Fig. 21).
One of ordinary skill in the art before the application was filed would have been motivated to modify Muramatsu based on the teachings of Allen because Allen teaches that enabling a user to view the surroundings of the vehicle near the destination helps the user understand where the car is and how it will maneuver to arrive at the destination location (Pp. 23 2nd through 5th paragraph). 

	Regarding Claim 14, Muramatsu (JP2002334395) discloses the communication method according to claim 1.
Muramatsu does not disclose, but Allen (GB 2 424 730) teaches wherein the processor operates to generate the target vehicle information including a panoramic image obtained by combining a plurality of the captured images captured by a plurality of the cameras of the target vehicle (panorama, Pp. 4 second through eighth paragraphs).
One of ordinary skill in the art before the application was filed would have been motivated to modify Muramatsu based on the teachings of Allen because Allen teaches that enabling a user to view the surroundings of the vehicle near the destination helps the user understand where the car is and how it will maneuver to arrive at the destination location (Pp. 23 2nd through 5th paragraph). 


Claim(s) 6 and 9-11 are rejected under 35 U.S.C. 103 for being unpatentable over Muramatsu (JP2002334395) in view of Yang (CN 202929851) and Mehta (US PG Publication 2020/0132469).

	Regarding Claim 6, Muramatsu (JP2002334395) discloses the communication method according to claim 1.
Muramatsu does not disclose, but Mehta (US PG Publication 2020/0132469) teaches wherein the processor operates to generate the target vehicle information using the captured image captured in a direction in which the boarding point is located with respect to the target vehicle (detect presence of pedestrians 230 in loading location 214 [0060]-[0061]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Muramatsu based on the teachings of Mehta because Mehta speeds up the passenger authentication process and improves the boarding experience.

	Regarding Claim 9, Muramatsu (JP2002334395) discloses the communication method according to claim 1.
Muramatsu does not disclose, but Mehta (US PG Publication 2020/0132469) teaches wherein the processor operates to generate the target vehicle information using the captured image including an image of a physical body (vehicle sensor detects pedestrians [0061]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Muramatsu based on the teachings of Mehta because Mehta speeds up the passenger authentication process and improves the boarding experience.

	Regarding Claim 10, Muramatsu (JP2002334395) discloses the communication method according to claim 1.
Muramatsu does not disclose, but Mehta (US PG Publication 2020/0132469) teaches wherein the processor operates to generate the target vehicle information using the captured image captured in a direction in which the user is located with respect to the target vehicle (vehicle sensor detects pedestrians [0061]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Muramatsu based on the teachings of Mehta because Mehta speeds up the passenger authentication process and improves the boarding experience.

	Regarding Claim 11, Muramatsu (JP2002334395) discloses the communication method according to claim 1.
Muramatsu does not disclose, but Mehta (US PG Publication 2020/0132469) teaches wherein the processor operates to:
	acquire a face image of the user (vehicle sensor detects pedestrians [0061]);
	and generate the target vehicle information using the captured image including an image having a predetermined degree of coincidence with the face image (determine through facial recognition that pedestrians are passengers [0061]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Muramatsu based on the teachings of Mehta because Mehta speeds up the passenger authentication process and improves the boarding experience.


Claim(s) 13 and 15 are rejected under 35 U.S.C. 103 for being unpatentable over Muramatsu (JP2002334395) in view of Yang (CN 202929851) and Lynam (US PG Publication 2012/0162427).

	Regarding Claim 13, Muramatsu (JP2002334395) discloses the communication method according to claim 1.
Muramatsu does not disclose, but Lynam (US PG Publication 2012/0162427) teaches wherein the processor operates to generate the target vehicle information including an overhead image obtained by combining a plurality of the captured images captured by a plurality of the cameras of the target vehicle (composite or synthetic bird's eye or panoramic or top down surround view computer-generated display derived from the multiple video images captured by the multiple set of cameras that constitute the multi-camera surround view system [0031]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Muramatsu based on the teachings of Lynam because the images of Lynam teaches that it enables a passenger’s usage and cognitive appreciation/benefit to be enhanced [0031].

	Regarding Claim 15, Muramatsu (JP2002334395) discloses the communication method according to claim 1.
Muramatsu does not disclose, but Lynam (US PG Publication 2012/0162427) teaches wherein the processor operates to generate the target vehicle information including an image obtained by projecting a plurality of the captured images captured by a plurality of the cameras of the target vehicle to a three-dimensional coordinate system (The 3D and auxiliary graphical data are combined for rendering on a 3D display, such as by detecting depth values occurring in the 3D image data [0035]).
It would have been obvious to one of ordinary skill in the art before the application was filed to modify Muramatsu based on the teachings of Lynam because the images of Lynam teaches that it enables a passenger’s usage and cognitive appreciation/benefit to be enhanced [0031].


Response to Arguments
	Applicant’s remarks filed 11/9/2022 are moot because they do not pertain to the combination of references relied upon in this office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20190122561-A1 – Autonomous vehicle dispatch
US-20190080264-A1 – Autonomous vehicle dispatch
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485